NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 6 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARIA CLAUDIA PERALTA GARCIA,                    No.   17-73201

                Petitioner,                      Agency No. A097-354-895

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted February 4, 2020**

Before:      FERNANDEZ, SILVERMAN, and TALLMAN, Circuit Judges.

      Maria Claudia Peralta Garcia, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

reopen removal proceedings based on ineffective assistance of counsel. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of

a motion to reopen. Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005).


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We deny the petition for review.

      The BIA did not abuse its discretion in denying Peralta Garcia’s motion to

reopen as untimely where her motion was filed more than 11 years after the BIA’s

December 28, 2005, order dismissing her appeal, see 8 C.F.R. § 1003.2(c)(2), and

Peralta Garcia failed to establish the due diligence required to warrant tolling of the

filing deadline, see Avagyan v. Holder, 646 F.3d 672, 674 (9th Cir. 2011)

(equitable tolling is available to a petitioner who is prevented from filing because

of deception, fraud or error, and exercised due diligence in discovering such

circumstances). The record does not support her contention that the BIA expected

her to comply with the threshold requirements of Matter of Lozada, 19 I. & N.

Dec. 637 (BIA 1988), for all the attorneys she consulted.

      Because untimeliness is dispositive, we do not reach Peralta Garcia’s

remaining contentions regarding ineffective assistance, prejudice, and hardship.

      PETITION FOR REVIEW DENIED.




                                          2                                     17-73201